 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. P. Stevens & Company, Inc. and AmalgamatedClothing & Textile Workers Union, AFL-CIO-CLC. Cases 11-CA-6038, 11-CA-6207, andI 1-CA-689520 October 1983SUPPLEMENTAL DECISION ANDORDEROn 12 December 1978 the National Labor Rela-tions Board issued its Decision and Order in thiscase which, inter alia, imposed several extraordi-nary remedies upon J. P. Stevens & Company,Inc., herein called Respondent.' On 11 June 1980the U.S. Court of Appeals for the Fourth Circuitenforced the Board's Order in part and excludedthe extraordinary remedies requiring that Respond-ent reimburse Amalgamated Clothing & TextileWorkers Union, AFL-CIO-CLC, herein called theUnion, and the Board their litigation expenses andthe Union its negotiation expenses.2The court re-manded these issues for the Board to "explicatemore fully its reasons for requiring reimbursementin this case."3On 13 October 1983 Respondent, the Union, andthe General Counsel of the National Labor Rela-tions Board entered into a Settlement Stipulation,subject to the Board's approval, providing, interalia, that without further notice or proceedingsherein, the Board may enter an Order modifying itsprevious Order in this case as set forth in the Set-tlement Stipulation.Having considered the matter, the Board ap-proves the Settlement Stipulation. Accordingly,Respondent J. P. Stevens & Company, Inc., its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Bargaining in bad faith for a collective-bar-gaining agreement, and about other mandatory sub-jects of bargaining with Amalgamated Clothing &Textile Workers Union, AFL-CIO-CLC (theUnion), as the exclusive representative of its em-ployees in the following appropriate bargainingunit (and in all other bargaining units as to whichlabor organization's right to represent employeeshas been established in appropriate legal proceed-ings):All production and maintenance employees in-cluding plant clerical employees, laboratorytechnicians, janitors, local truck drivers, train-ing center instructors, customer service manand the mail carrier at Respondent's RoanokeNo. 1, Roanoke No. 2, Patterson, Rosemary,Delta No. 4, fabricating, and Roanoke Yarn239 NLRB 738.2 623 F.2d 322, cert. denied 449 U.S. 1077 (1981).3 623 F.2d at 329.268 NLRB No. 23and Dye plants at Roanoke Rapids, NorthCarolina, but excluding office clerical employ-ees, professional employees, fire-watchers,yarn planning man, designer and assistant de-signer, the design department, and guards andsupervisors as defined in the Act.(b) Unilaterally taking action with respect towages, hours, and other terms and conditions ofemployment without affording the Union, or anyother labor organization entitled as indicatedabove, reasonable opportunity to bargain thereon.(c) Refusing to timely furnish information to theUnion, or to any other labor organization entitledas indicated above, which is relevant and useful tothe performance of the statutory duties of a labororganization.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights set out in Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Upon request, bargain collectively and ingood faith with the Union as the exclusive repre-sentative of all employees in the above-describedunit with respect to wages, hours, and other termsand conditions of employment, and upon requestembody in a signed agreement any final under-standing reached.(b) Consult with the Union and afford it an op-portunity to bargain collectively with respect toany changes in wages, hours, and other terms andconditions of employment before implementingsuch changes.(c) Give prompt notice to the Union of Respond-ent's decision to announce or institute systemwidechanges in employee benefits; produce upon re-quest all information relevant thereto for purposesof collective bargaining, prior to announcement orimplementation of such changes in benefits on acompanywide basis; and afford the Union an op-portunity effectively to negotiate regarding similaror identical contemplated changes in such employ-ee benefits for the bargaining unit at the RoanokeRapids plant.(d) Make whole all employees adversely affectedby Respondent's unilateral changes in the practiceof awarding free time for double-shift work, and inthe computation of holiday pay, as set forth in thesection of the Administrative Law Judge's decisionentitled "The Remedy."(e) Post in conspicuous places including allplaces where notices to employees customarily areposted at Respondent's Roanoke Rapids facilitiescopies of the attached notice marked "Appendix."Copies of said notice will be furnished by the Re-60 J. P. STEVENS & CO.gional Director for Region 11, and after beingsigned by Respondent's representative, shall beposted immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Upon request of the Union, made within 2years from the date hereof, immediately grant theUnion and its representatives reasonable access tothe plant bulletin boards and all places where no-tices to employees are customarily posted, at eachof Respondent's plants, for a period of 1 year fromthe date of request.(g) In the event that during a period of 2 yearsfollowing entry of this Order, any supervisor oragent of Respondent convenes any group of em-ployees at any of the Respondent's plants and ad-dresses them on the question of union representa-tion, give the Union reasonable opportunity to bepresent at such speech, and, upon request of saidrepresentatives, permit one of them to address theemployees for the same amount of time as Re-spondent's address.(h) If, within the next 2 years, the Board sched-ules an election in which the Union participates atany of Respondent's plants, then, upon request bythe Union, afford at least two union representativesreasonable access to each of the Respondent's saidplants and appropriate facilities to deliver a 30-minute speech to employees on working time, thedate thereof to be within 10 working days beforebut not within 48 hours prior to any such election.(i) Upon request of the Union, immediately fur-nish it with lists of the names, addresses, and classi-fications of all of the Respondent's employees ateach of its plants as of the latest available payrolldate, and furnish a corrected, current list to theUnion at the end of each 6 months thereafterduring the 2-year period referred to above.(j) For the next 2-year period, upon request ofthe Union, without delay, permit a reasonablenumber of union representatives access for reasona-ble periods of time to all its canteens, rest andother nonwork areas, including parking lots, withineach of its plants, for the purpose of communicat-ing orally and in writing with the employees insuch areas during changes of shift, breaks, meal-times, or other nonwork periods. Respondent shallformulate rules on this subject in the same mannneras provided in paragraph 10 of the contempt adju-dication issued by the United States Court of Ap-peals for the Second Circuit in NLRB v. J. P. Ste-vens & Co., 96 LRRM 2748 (October 19, 1977).(k) Preserve and, upon request, make available tothe Board or its agents for examination and copy-ing, all payroll records, and all other records nec-essary or appropriate to analyze the amounts dueemployees.(I) Notify the Regional Director for Region 11 inwriting within 20 days of the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any or allsuch activities.The Amalgamated Clothing & TextileWorkers Union, AFL-CIO-CLC, is the recog-nized collective-bargaining representative ofour hourly employees at Roanoke Rapids,North Carolina.WE WILL NOT refuse to bargain in good faith fora collective-bargaining agreement with the afore-said Union regarding wages, hours, and workingconditions of the employees in the bargaining unit.WE WILL NOT take action affecting wages,hours, and working conditions of such employeeswithout negotiating with the Union.WE WILL NOT refuse to furnish information tothe Union to which it is entitled under the law.The foregoing applies as well to any labor organi-zation which is now, or hereafter becomes, entitledto represent any of our employees.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL compensate all Roanoke Rapids em-ployees who were affected by our 1974 change inthe policy relating to free time for employeesworking double shifts.WE WILL compensate, with interest, all RoanokeRapids employees who lost money because of ourchange in the method of computing holiday pay in1974 and 1975.J. P. STEVENS & COMPANY, INC.62